DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because it is not in narrative form as it has the “[Object]” and “[Solution]” language and is not a single paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 3 and 7 are objected to because of the following informalities:  
In claim 1, the phrase “the colorant layer comprises one or both of a polyester and a vinyl chloride-vinyl acetate copolymer, and a colorant” is objected to grammatically.  This objection can be overcome by changing the phrase to “the colorant layer comprises a colorant and one or both of a polyester and a vinyl chloride-vinyl acetate copolymer” which is how the claim will be interpreted.
In claim 3, the phrase “comprises the vinyl chloride-vinyl acetate copolymer having Mn of 20000 or less” is objected to grammatically as claim 1 has no established that the vinyl chloride-vinyl acetate copolymer had that molecular weight.  This objection can be overcome by changing the phrase to “comprises the vinyl chloride-vinyl acetate copolymer and wherein the copolymer has a Mn of 20000 or less” which is how the claim will be interpreted.
In claim 7, the phrase “a ratio of the content of the first polyester in the colorant layer to the content of the second polyester in the colorant layer…is 45/55 or more 80/20 or less by mass” is objected to grammatically.  This objection can be overcome by changing the phrase to “a ratio of the mass of the first polyester in the colorant layer to the mass of the second polyester in the colorant layer…is 45/55 or more and 80/20 or less” which is how the claim will be interpreted.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the phrase “the resin materials” lacks antecedent basis in the claims as it is unclear if this is limited to the polyester and vinyl chloride-vinyl acetate of claim 1 or if it includes other resins that are not named.  This rejection can be overcome by changing the phrase to “all resin materials” which is how the claim will be interpreted.

Claim Rejections - 35 USC § 103
Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Imakura (US 2017/0190202) in view of Koshizuka et al. (4,970,119).
With regard to claims 1 and 8, Imakura teaches a thermal transfer sheet comprising a substrate 1, a release layer 2, which reads on applicants’ release layer, a colored layer 3, which reads on applicants’ colorant layer, and an adhesion layer 4, which reads on applicants’ adhesive layer [0032].  The colorant layer may comprise a polyester and the release layer preferably comprises a wax, such as carnuba wax [0050] and [0053]; however, Imakura does not specifically teach using a polyethylene glycol having a molecular weight claimed in the release layer.
Koshizuka et al. teach a thermal transfer recording medium having a peel layer on a support and a heat-softening layer that may contain a colorant on the peel layer (col. 3, line 63 to col. 4, line 2).  The peel layer reads on applicants’ release layer and it may comprise a wax and a polyoxyethylene compound (col.. 3, lines 60-62 and col. 6, lines 16-33).  The polyoxyethylene compound may be polyethylene glycol having a molecular weight of from 100 to 20000, such as 20000, 12000 or 9000 and may have a melting point in the range of from 40 to 100 C (col. 8, lines 1-45).
Since Imakura and Koshizuka et al. are both drawn the thermal transfer recording media, it would have been obvious to have combined in the polyethylene glycol of the peel layer of Koshizuka et al. into the release layer of Imakura.  The results of such a combination would have been predictable to one having ordinary skill; further, each of the elements would have performed the same in combination as they separately.  Given the fact that the same types of waxes are used in both the peel layer of Imakura and the release layer of Koshizuka et al., and also that Koshizuka et al. teach that the addition of the polyethylene glycol compound has the benefit of broadening the latitude of the application energy by which printing can be carried out means that there would have been motivation to have used this compound in the release layer of Imakura (col. 11, liens 10-17).
With specific regard claims 1 and 8 and the range of the molecular weight and melting point for the polyethylene glycol, given the fact that the ranges of the prior art overlap with the claimed ranges, a prima facie case of obviousness exists.  It would also have been obvious to have made the average molecular weight of the polyethylene glycol of Koshizuka et al. be a number average molecular weight as this is a known type of average molecular weight for polymers.
With regard to claims 2, 4-7 and 9, Imakura teach that the polyester of the colored layer may have a polyester A having an Mn of not less than 15000 and a polyester B having a Mn of not more than 5000 [0054].  The mass content ratio of polyester A to polyester B may be from 1/1 to 4/1, which reads on claim 7 [0065].  An exemplary coating for the colorant layer has approximately 33% by mass of polyester A and 33% by mass of polyester B relative to the total weight of the colorant layer, which reads on claims 4-6 [0107].  Lastly, the adhesion layer may comprise a polyester [0079].


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
There is no teaching or suggestion in the prior art of a thermal transfer sheet having a release layer comprising the polyethylene glycol having the average molecular weight of 8000 to 23000 and a colorant layer having a colorant and a vinyl chloride-vinyl acetate copolymer having a Mn of 20000 or less.  The closest prior art to this claim is WO 2017/043650, of which US 10336115 is the US national stage entry.  The vinyl-chloride-vinyl acetate polymer used in the coloring layer in this reference has a Mw of 35000, and there would have been no reason save improper hindsight to have modified this vinyl chloride-vinyl acetate to have the number average molecular weight claimed.
With regard to the EPO Office actions in this case, there would have been no rationale save improper hindsight to have swapped out the polyester of the coloring layer of Imakura with a vinyl chloride-vinyl acetate polymer.  These are two different types of polymers and there would have been no predictability in such a modification.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gerard Higgins/Primary Examiner, Art Unit 1759